Name: Council Regulation (EC) NoÃ 130/2006 of 23 January 2006 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of tartaric acid originating in the PeopleÃ¢ s Republic of China
 Type: Regulation
 Subject Matter: competition;  international trade;  chemistry;  trade;  Asia and Oceania
 Date Published: nan

 27.1.2006 EN Official Journal of the European Union L 23/1 COUNCIL REGULATION (EC) No 130/2006 of 23 January 2006 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of tartaric acid originating in the Peoples Republic of China THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 9 thereof, Having regard to the proposal submitted by the Commission after consulting the Advisory Committee, Whereas: A. PROVISIONAL MEASURES (1) The Commission, by Regulation (EC) No 1259/2005 (2) (the provisional Regulation) imposed a provisional anti-dumping duty on imports of tartaric acid (TA), currently classifiable within CN code 2918 12 00, originating in the Peoples Republic of China (PRC). (2) It is recalled that the investigation of dumping and injury covered the period from 1 July 2003 to 30 June 2004 (investigation period or IP). With respect to the trends relevant for the injury assessment, the Commission analysed data covering the period from 1 January 2001 to 30 June 2004 (period considered). The period used for the findings on undercutting, underselling and injury elimination is the aforementioned IP. B. SUBSEQUENT PROCEDURE (3) Following the imposition of a provisional anti-dumping duty on imports of TA originating in the PRC, some interested parties submitted comments in writing. (4) The Commission continued to seek and verify all information it deemed necessary for its definitive findings. Following the imposition of provisional measures, the Commission carried out further verifications, principally in order to verify the determination of normal value, at the premises of the following companies: Exporting producers in the PRC  Hangzhou Bioking Biochemical Engineering Co., Ltd, Hangzhou, PRC.  Changmao Biochemical Engineering Co., Ltd, Changzhou City, PRC.  Ninghai Organic Chemical Factory, Ninghai, PRC. (5) All parties were informed of the essential facts and considerations on the basis of which it was intended to recommend the imposition of a definitive anti-dumping duty and the definitive collection of amounts secured by way of provisional duties. They were also granted a period within which they could make representations subsequent to this disclosure. (6) The oral and written comments submitted by the parties were considered, and, where appropriate, the findings have been modified accordingly. C. PRODUCT CONCERNED AND LIKE PRODUCT (7) The product concerned is tartaric acid, currently classifiable within CN code 2918 12 00. The product concerned is used in wine, in beverage and food additives, as a retardant in plaster and in numerous other products. It can be obtained either from the by-products of wine making, as is the case with all Community producers or, via chemical synthesis, from petrochemical compounds, as is the case with all PRC exporting producers. (8) Two importers argued that a distinction should be made between TA of food or pharmaceutical grades, such as the natural TA produced by the Community industry, and synthetic TA of technical (non-food) grades. They also argued that the latter should be excluded from the proceeding since, unlike TA produced by the Community industry, the technical grades could not be used for human consumption. (9) One importer also pointed out that the TA produced by the Community industry and that imported from the PRC resulted from completely different production processes, and only natural TA could be used for wine production. This importer further claimed that the particular type of TA it imported was tailored to the needs of one particular user and could not be used by others. This importer therefore argued that this type of TA and that produced by the Community industry were not like products. (10) While it is recognised that there are different types of TA which are not equally suited to all applications, the investigation confirmed that all these types of TA share the same basic physical and chemical characteristics. As far as applications are concerned, for wine making, which represents about 25 % of the market, only natural tartaric acid can be used. However, for the remaining 75 %, including some products destined for human consumption, both natural and synthetic TA can be used and are therefore in competition. It should also be noted that production processes as such are not relevant for the definition of like product. (11) In the absence of any other comments concerning the product concerned and like product, recitals 11 to 13 of the provisional Regulation are hereby confirmed. D. DUMPING 1. Market economy treatment (MET) (12) In the absence of any comments regarding the granting of MET, the conclusions reached in recitals 14 to 17 of the provisional Regulation are definitively confirmed. 2. Normal value (13) Following provisional disclosure, no comments were received concerning the methodology for determining normal value. Accordingly, the conclusions reached in recitals 18 to 34 of the provisional Regulation are definitively confirmed. 3. Export price (14) In the absence of any relevant comments regarding export prices, the conclusions reached in recital 35 of the provisional Regulation are definitively confirmed. 4. Comparison (15) In the absence of any comments regarding the comparison between the normal value and the export prices, the conclusions reached in recitals 36 to 37 of the provisional Regulation are definitively confirmed. 5. Dumping margin (a) For the cooperating exporting producers granted MET (16) Two exporting producers submitted claims concerning the detailed calculations made for establishing the level of the provisional dumping margins found. These comments were considered in light of the revised data obtained during the verification visits as outlined in recital 4 of this Regulation. Furthermore, some calculation errors were corrected. (17) Accordingly, the definitive weighted average dumping margins expressed as a percentage of the cif Community frontier price duty unpaid, are: Company Definitive dumping margin Hangzhou Bioking Biochemical Engineering Co., Ltd, Hangzhou 0,3 % Changmao Biochemical Engineering Co., Ltd, Changzhou City 10,1 % Ninghai Organic Chemical Factory, Ninghai 4,7 % (b) For all other exporting producers (18) Following provisional disclosure, no comments were received concerning the methodology for calculating the dumping margin for all other exporting producers. Accordingly, the provisional countrywide level of dumping of 34,9 % of the cif Community frontier price is definitively confirmed. E. INJURY 1. Community production (19) In the absence of comments concerning Community production, recitals 43 to 44 of the provisional Regulation are hereby confirmed. 2. Definition of the Community industry (20) One importer submitted that some of the Community producers which were originally complainants had ceased production, and asked the Commission to verify whether there was still enough support for the investigation according to Article 5(4) of the basic Regulation. (21) In this respect, the investigation confirmed that the producers supporting the complaint represented over 95 % of the estimated Community production during the IP. Therefore, the requirements of Article 5(4) of the basic Regulation are fulfilled. (22) In the absence of any other comments concerning the definition of the Community industry, recital 45 of the provisional Regulation is hereby confirmed. 3. Community consumption (23) In the absence of any comments concerning the Community consumption, recital 46 of the provisional Regulation is hereby confirmed. 4. Imports into the Community from the country concerned (24) In the absence of any comments concerning the imports from the country concerned, recitals 47 to 52 of the provisional Regulation are hereby confirmed. 5. Situation of the Community industry (25) One importer/user and one exporter objected to the analysis in the provisional Regulation based on the argument that some EC producers had ceased production, and should therefore not have been taken into consideration in assessing the situation of the Community industry. (26) It should be noted that the Commissions analysis of the factors mentioned in Article 3(5) of the basic Regulation did not include any data from the companies which had ceased production. Such companies were mentioned in the provisional Regulation only insofar as necessary for interpreting some aggregate indicators such as for example market shares or total production capacity. This was each time clearly explained in the text presenting each indicator concerned, in order to give a complete and correct assessment of the situation of the Community industry. Therefore, it is considered that the analysis of the situation of the Community industry was made in full accordance with the basic Regulation. (27) In the absence of any other comments concerning the situation of the Community industry, recitals 53 to 82 of the provisional Regulation are hereby confirmed. F. CAUSATION (28) One exporter argued that the Community producers had a dominant position in the market and that Chinese imports, with only 11,5 % of the market, could not be the main cause of injury. (29) As for the market share of PRC exports, it is estimated at between 11,5 and 15,8 %, according to whether Eurostat or Chinese statistical sources are used. Even a conservatively estimated market share of 11,5 % cannot be considered insignificant given that, as mentioned in the provisional Regulation, injury was clearly caused by the increasing pressure of growing imports at prices substantially undercutting the prices of the Community industry. As to whether or not the Community industry had a dominant position is ultimately not relevant if it is established that the Community industry suffered injury from no other substantial causes than the dumped imports. In this respect, it should be noted that, despite its larger market share, the Community industry had not been able to avoid major losses during the period considered. This contradicts the claim that it has benefited from a dominant position. Moreover, imports from third countries also ensured that there was sufficient competition in the market. (30) Another exporter pointed out that the new production brought into the market by the two recently established EC producers was more important than the increase in Chinese imports and therefore injury would have been self-inflicted. However, the prices of the new EC producers were in line with those of the established ones and their production was less than the production of the companies which had ceased business. For these reasons, without the Chinese imports, their entry into the market could not explain the price collapse, which occurred in a context of increasing Community consumption. (31) Another exporter claimed that the regulatory framework of the common agricultural policy distorts normal market conditions for the EC producers and that the causation analysis failed to take this into account. Although this argument was only made in very general terms, it should be noted that the common agricultural policy does not regulate the price of TA itself, but only sets minimum prices for some of the inputs in TA production as well as a selling price for alcohol. As set out in recital 89 of the provisional Regulation, these regulatory parameters remained stable throughout the period and can therefore not account for the deterioration of the Community industrys situation. Furthermore, they do not call into question that Chinese imports are dumped and causing injury to the Community industry. (32) In the absence of any other comments concerning causality, recitals 83 to 95 of the provisional Regulation are hereby confirmed. G. COMMUNITY INTEREST (33) One user from the gypsum industry claimed that the proportion represented by TA in the gypsum industrys production costs, mentioned in the provisional Regulation (less than 2 %) was too low. This figure was, however, based on the data submitted by the same company. According to the same data, the figure would be slightly higher, if it is expressed as a percentage of only those products containing TA. On the other hand, two other gypsum groups have indicated much lower percentages than this. This confirmed that the data used in the provisional Regulation can be considered to be a reasonable estimate. (34) Moreover, it is recalled that the gypsum products in which TA is used as a retardant are not exposed to much competition from non-EC suppliers, according to Eurostat data. The conclusion of the provisional Regulation, that a moderate dumping duty on this percentage of the costs should not have a major impact upon the costs and competitive position of those user industries, is therefore maintained. (35) The same user also argued that the measures could lead to shortages of TA, as was claimed to have happened in the past. However, it is not considered that anti-dumping duties of the proposed individual levels on imports of TA manufactured by companies representing about two-thirds of PRC exports would foreclose the EC market to PRC suppliers. (36) One user from the emulsifier industry argued that their competitive position would be jeopardised if measures were introduced on imports of TA originating in the PRC. This user claimed that due to technical change, emulsifiers are increasingly subject to competition from non-EU producers and that a cost increase following the imposition of measures would affect their competitive position in the market. The Commission tried to verify the possible effect of measures on this category of users on the basis of quantified data. However, in the absence of meaningful replies to the Commissions questionnaire and of cooperation from this group of users, this was not possible. (37) In the absence of any other comments concerning Community interest, recitals 98 to 114 of the provisional Regulation are hereby confirmed. H. DEFINITIVE ANTI-DUMPING MEASURES 1. Injury elimination level (38) Further to the disclosure of provisional findings, the Community industry claimed that the calculated non-injurious price was too low on two grounds:  the price of raw materials was depressed during the IP, i.e. the industry had managed to pass on to the upstream sectors some of the pressure on prices. This is recognised in recital 69 of the provisional Regulation, whilst the interest of suppliers is analysed under recitals 101 to 106. As mentioned in recital 89 of the provisional Regulation, the common agricultural policy sets out only a minimum price for the purchases of raw material. Furthermore, the industry did not substantiate its claim and did not submit any evidence indicating that the price level of raw materials would not be sustainable and should be higher than that minimum. Therefore, it was concluded that the argument was unfounded,  it was claimed that the normal profit margin used in the injury calculation, 8 %, was too low for this type of industry. However, given the level of profits observed for the Community industry in the years before the IP and prior to the market penetration of the dumped imports, this percentage represents an adequate margin to reflect a normal profit level that could be achieved in the absence of such imports. (39) In the absence of any other comments concerning the injury elimination level, recitals 115 to 118 of the provisional Regulation are hereby confirmed. 2. Form and level of the duties (40) In the light of the foregoing and in accordance with Article 9(4) of the basic Regulation, a definitive anti-dumping duty should be imposed at the level of the dumping margins found, since for all the exporting producers concerned the injury margins were found to be higher than the dumping margins. (41) Regarding the form of the measures, the Community industry required that a minimum price based on the injury elimination level should be imposed. However, since the level of the definitive anti-dumping duty is based on the dumping margins found, as mentioned in the above recital, the imposition of the definitive anti-dumping duty in form of ad valorem duties is maintained. (42) On the basis of the above, the definitive duties are as follows: Company Dumping margin Hangzhou Bioking Biochemical Engineering Co., Ltd, Hangzhou de minimis Changmao Biochemical Engineering Co., Ltd, Changzhou City 10,1 % Ninghai Organic Chemical Factory, Ninghai 4,7 % All other companies 34,9 % (43) The individual company anti-dumping duty rates specified in this Regulation were established on the basis of the findings of the present investigation. Therefore, they reflect the situation found during that investigation with respect to these companies. These duty rates (as opposed to the country-wide duty applicable to all other companies) are thus exclusively applicable to imports of products originating in the country concerned and produced by the companies and thus by the specific legal entities mentioned. Imported products produced by any other company not specifically mentioned in the operative part of this Regulation with its name and address, including entities related to those specifically mentioned, cannot benefit from these rates and shall be subject to the duty rate applicable to all other companies. (44) Any claim requesting the application of these individual company anti-dumping duty rates (e.g. following a change in the name of the entity or following the setting up of new production or sales entities) should be addressed to the Commission (3) forthwith with all relevant information, in particular any modification in the companys activities linked to production, domestic and export sales associated with, for example, that name change or that change in the production and sales entities. If appropriate, the Regulation will then be amended accordingly by updating the list of companies benefiting from individual duty rates. (45) In order to ensure a proper enforcement of the anti-dumping duty, the residual duty level should not only apply to the non-cooperating exporters, but also to those companies which did not have any exports during the IP. However, the latter companies are invited, when they fulfil the requirements of Article 11(4) of the basic Regulation, second paragraph, to present a request for a review pursuant to that Article in order to have their situation examined individually. 3. Definitive collection of provisional duties (46) In view of the magnitude of the dumping margins found and in the light of the level of the injury caused to the Community industry, it is considered necessary that the amounts secured by way of the provisional anti-dumping duty, imposed by the provisional Regulation, i.e. Regulation (EC) No 1259/2005, should be definitively collected to the extent of the amount of the definitive duties imposed. As definitive duties are lower than the provisional duties, amounts provisionally secured in excess of the definitive duty rate of anti-dumping duties shall be released. (47) In order to minimise the risks of circumvention due to the high difference in the amounts of duties, it is considered that special measures are needed in this case to ensure the proper application of the anti-dumping duties. These special measures include: (48) The presentation to the customs authorities of the Member States of a valid commercial invoice, which shall conform to the requirements set out in the Annex to this Regulation. Imports not accompanied by such an invoice shall be made subject to the residual anti-dumping duty applicable to all other exporters. (49) In addition, the Commission will monitor the export flows as well as the relevant CN code for salts and esters of TA. Should the exports by one of the companies benefiting from lower individual duty rates increase significantly in volume, or should the imports declared under the relevant CN code for salts and esters increase dramatically, the individual measures concerned might likely be considered as being insufficient to counteract the injurious dumping found. Consequently, and provided that the requisite elements are met, the Commission may initiate an interim review pursuant to Article 11(3) of the basic Regulation. This review may, inter alia, examine the need for the removal of individual duty rates and the consequent imposition of a country-wide duty, HAS ADOPTED THIS REGULATION: Article 1 1. A definitive anti-dumping duty is hereby imposed on imports of tartaric acid, falling within CN code 2918 12 00, originating in the Peoples Republic of China. 2. The rate of the definitive anti-dumping duty applicable to the net, free-at-Community-frontier price, before duty, of the products manufactured by the companies listed below shall be as follows: Company Anti-dumping duty TARIC additional code Hangzhou Bioking Biochemical Engineering Co., Ltd, Hangzhou, Peoples Republic of China 0,0 % A687 Changmao Biochemical Engineering Co., Ltd, Changzhou City, Peoples Republic of China 10,1 % A688 Ninghai Organic Chemical Factory, Ninghai, Peoples Republic of China 4,7 % A689 All other companies 34,9 % A999 3. The application of the individual duty rates specified for the companies mentioned in paragraph 2 shall be conditional upon presentation to the customs authorities of the Member States of a valid commercial invoice, which shall conform to the requirements set out in the Annex. If no such invoice is presented, the duty rate applicable to all other companies shall apply. 4. Unless otherwise specified, the provisions in force concerning customs duties shall apply. Article 2 Amounts secured by way of provisional anti-dumping duties pursuant to Regulation (EC) No 1259/2005 on imports of tartaric acid, falling within CN code 2918 12 00, originating in the Peoples Republic of China shall be definitively collected, in accordance with the rules set out below. The amounts secured in excess of the amount of the definitive anti-dumping duties shall be released. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 2006. For the Council The President J. PRÃ LL (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2117/2005 (OJ L 340, 23.12.2005, p. 17). (2) OJ L 200, 30.7.2005, p. 73. (3) European Commission Directorate-General for Trade Direction B, office J-79 5/16 B-1049 Brussels. ANNEX The valid commercial invoice referred to in Article 1(3) of this Regulation must include a declaration signed by an official of the company, in the following format: 1. the name and function of the official of the company which has issued the commercial invoice; 2. the following declaration I, the undersigned, certify that the (volume) of tartaric acid sold for export to the European Community covered by this invoice was manufactured by (company name and address) (TARIC additional code) in (country concerned). I declare that the information provided in this invoice is complete and correct. Date and signature